Name: Commission Implementing Regulation (EU) 2019/530 of 27 March 2019 designating European Union reference laboratories for pests of plants on insects and mites, nematodes, bacteria, fungi and oomycetes, viruses, viroids, and phytoplasmas
 Type: Implementing Regulation
 Subject Matter: natural environment;  research and intellectual property;  cooperation policy;  agricultural activity;  environmental policy;  agricultural policy
 Date Published: nan

 29.3.2019 EN Official Journal of the European Union L 88/19 COMMISSION IMPLEMENTING REGULATION (EU) 2019/530 of 27 March 2019 designating European Union reference laboratories for pests of plants on insects and mites, nematodes, bacteria, fungi and oomycetes, viruses, viroids, and phytoplasmas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1) and in particular Article 93(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) 2018/631 (2) established European Union reference laboratories (EURLs) for pests of plants on insects and mites, nematodes, bacteria, fungi and oomycetes, and viruses, viroids and phytoplasmas. (2) Following the establishment of those EURLs, the Commission carried out a public selection process for the designation of EURLs for pests of plants on insects and mites, nematodes, bacteria, fungi and oomycetes, and viruses, viroids and phytoplasmas (3) The consortium led by the French Agency for Food, Environmental and Occupational Health and Safety (ANSES), which also comprises the Austrian Agency for Health and Food Safety (AGES), applied for the selection process for the designation as EURL for pests of plants on insects and mites. (4) The consortium led by the French Agency for Food, Environmental and Occupational Health and Safety (ANSES), which also comprises the Flanders Research Institute for Agriculture, Fisheries and Food (ILVO, Belgium), applied for the selection process for the designation as EURL for pests of plants on nematodes. (5) The consortium led by the Netherlands Food and Consumer Product Safety Authority-National Reference Centre Plant Health (NVWA-NRC), which also comprises the Flanders Research Institute for Agriculture, Fisheries and Food (ILVO, Belgium), the Research Centre for Plant Protection and Certification (CREA-DC (DIALAB), Italy), and the National Institute of Biology (NIB, Slovenia) applied for the selection process for the designation as EURL for pests of plants on bacteria. (6) The French Agency for Food, Environmental and Occupational Health and Safety (ANSES) applied for the selection process for the designation as EURL for pests of plants on fungi and oomycetes. (7) The consortium led by the Netherlands Food and Consumer Product Safety Authority-National Reference Centre Plant Health (NVWA-NRC), which also comprises the Research Centre for Plant Protection and Certification (CREA-DC (DIALAB), Italy), and the National Institute of Biology (NIB, Slovenia), applied for the selection process for the designation as EURL for pests of plants on viruses, viroids and phytoplasmas. (8) The evaluation and selection committee appointed for the selection process concluded that all those consortia and laboratories comply with the requirements set out in Article 93(3) of Regulation (EU) 2017/625 and could be responsible for the tasks set out in Article 94 of that Regulation. (9) Those four consortia and that laboratory should therefore be designated as EURLs for the respective pests of plants on insects and mites, nematodes, bacteria, fungi and oomycetes, and viruses, viroids and phytoplasmas. Their work programmes should be established in conformity with the objectives and priorities of the relevant work programmes adopted by the Commission in accordance with Article 36 of Regulation (EU) No 652/2014 of the European Parliament and of the Council (3). (10) In order to ensure that the appropriate level of methods of analysis, test or diagnosis, and the development of validated methods and the coordinated assistance of the official laboratories is maintained, and in accordance with point (b) of Article 93(2) of Regulation (EU) 2017/625, the designation as EURLs should be reviewed regularly, HAS ADOPTED THIS REGULATION: Article 1 European Union Reference Laboratory for pests of plants on insects and mites The following consortium is designated as a European Union reference laboratory for pests of plants on insects and mites responsible for supporting horizontal activities of the Commission and of the Member States in the area of plant health: Consortium led by the French Agency for Food, Environmental and Occupational Health and Safety (ANSES, Plant Health Laboratory, Entomology and Invasive Plants Unit, 755 avenue du campus Agropolis, CS 30016, 34988 Montferrier-sur-Lez cedex, France), and also composed of: the Austrian Agency for Health and Food Safety (AGES, Institute for Sustainable Plant Production, SpargelfeldstraÃ e 191, 1220 Vienna, Austria). Article 2 European Union Reference Laboratory for pests of plants on nematodes The following consortium is designated as a European Union Reference Laboratory for pests of plants on nematodes responsible for supporting horizontal activities of the Commission and of the Member States in the area of plant health: Consortium led by the French Agency for Food, Environmental and Occupational Health and Safety (ANSES, Plant Health Laboratory, Nematology Unit, Domaine de la Motte au Vicomte  BP 35327, 35653 Le Rheu, France), and also composed of: the Flanders Research Institute for Agriculture, Fisheries and Food (ILVO, Plant Sciences, Nematology group, Burg. Van Gansberghelaan 96, 9820 Merelbeke, Belgium). Article 3 European Union Reference Laboratory for pests of plants on bacteria The following consortium is designated as a European Union Reference Laboratory for pests of plants on bacteria responsible for supporting horizontal activities of the Commission and of the Member States in the area of plant health: Consortium led by the Netherlands Food and Consumer Product Safety Authority-National Reference Centre Plant Health (NVWA-NRC, Bacteriology group, Geertjesweg, 15, 6706 EA Wageningen, The Netherlands), and also composed of:  the Flanders Research Institute for Agriculture, Fisheries and Food (ILVO, Plant Sciences, Bacteriology group, Burg. Van Gansberghelaan 96, 9820 Merelbeke, Belgium);  the Research Centre for Plant Protection and Certification (CREA-DC (DIALAB), Laboratory of Phytopathology, Bacteriology group, via Carlo Giuseppe Bertero 22, 00156 Roma, Italy);  the National Institute of Biology (NIB, Department of Biotechnology and Systems Biology, Bacteriology and Metrology Unit, Laboratory for diagnostics of bacteria, VeÃ na pot 111, Ljubljana, Slovenia). Article 4 European Union Reference Laboratory for pests of plants on fungi and oomycetes The following laboratory is designated as a European Union Reference Laboratory for pests of plants on fungi and oomycetes responsible for supporting horizontal activities of the Commission and of the Member States in the area of plant health: the French Agency for Food, Environmental and Occupational Health and Safety (ANSES, Plant Health Laboratory, Mycology Unit, Domaine de PixÃ ©rÃ ©court, CS 400009, 54220 MalzÃ ©ville, France). Article 5 European Union Reference Laboratory for pests of plants on viruses, viroids and phytoplasmas The following consortium is designated as a European Union Reference Laboratory for pests of plants on viruses, viroids and phytoplasmas responsible for supporting horizontal activities of the Commission and of the Member States in the area of plant health. Consortium led by the Netherlands Food and Consumer Product Safety Authority National Reference Centre Plant Health (NVWA-NRC, Virology group, Geertjesweg, 15, 6706 EA Wageningen, The Netherlands), and also composed of:  the Research Centre for Plant Protection and Certification (CREA-DC (DIALAB), Laboratory of Phytopathology, Virology group, via Carlo Giuseppe Bertero 22, 00156 Roma, Italy);  the National Institute of Biology (NIB, Department of Biotechnology and Systems Biology, Microbiology Unit, Laboratory for diagnostics of viruses, viroids and phytoplasmas, VeÃ na pot 111, Ljubljana, Slovenia). Article 6 Review of the designation The designation as European Union Reference Laboratories shall be reviewed regularly. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Delegated Regulation (EU) 2018/631 of 7 February 2018 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council by establishing European Union reference laboratories for pests of plants (OJ L 105, 25.4.2018, p. 1). (3) Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (OJ L 189, 27.6.2014, p. 1).